Citation Nr: 1538824	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  04-42 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1973 to September 1975; he was additionally a member of the Alabama Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for diabetes and posttraumatic stress disorder (PTSD).

The Veteran testified at an October 2007 hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.  Testimony was limited to the issue of service connection for PTSD, however, based on the submission of an informal hearing presentation immediately prior to the hearing which argued only that matter, and consent to limitation of the testimony at the hearing by the Veteran and his representative.  The Veteran has not requested a hearing on the matter of service-connection for diabetes since that time.

In June 2008, March 2010, and March 2013 decisions, the Board remanded both claims for additional development.  Most recently, in November 2013, the Board denied service connection for any acquired psychiatric disorder, to include PTSD, and again remanded the claim of service connection for diabetes for development.  The Board notes that since then the Veteran filed a new claim of service connection for mental health disorders, which was denied in an unappealed July 2014 rating decision.  The only claim remaining before the Board is that involving service connection for diabetes mellitus, type II.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  Diabetes mellitus was not first manifested on active duty and is not otherwise shown to be related to military service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January 2004, October 2008, and June 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in July 2013, and medical nexus opinions were obtained.  The Veteran has not argued, and the record does not reflect, that this examination and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed a complete and accurate record, and cited to such in stating a clear rationale for his conclusions.  The Board notes that not all theories of entitlement were addressed by the examiner; however, such is not required unless there is some indication of a nexus is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's bare assertions of chemical exposure do not rise to even this very low threshold.

As noted above, the Veteran and his representative limited there testimony at the October 2007 hearing to the PTSD claim then on appeal.  While this hearing did not address the claim of service connection for diabetes, the undersigned did discuss in detail the elements of a service connection claim, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

The Veteran has raised several alternative theories of entitlement to service connection for diabetes mellitus.  Initially, he argued that diabetes was secondary to a service-connected mental disorder; that the stress has caused him to drink and develop alcoholism, which in turn resulted in diabetes.  He has argued that while stationed on Okinawa, he was exposed to herbicides through handling of equipment which had been exposed to the chemicals.  Finally, the Veteran alleges that as part of his duties as an armorer and a mechanic, he was exposed regularly to diesel fuels, degreasers, cleaning solvents, and specifically to the chemical benzene, which he alleges caused or contributed to the development of diabetes.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is a listed condition, with a one year presumptive period following separation from service.

Additionally, diabetes mellitus, type II, is a listed presumptive condition for Veterans who were exposed to herbicide agents.  38 C.F.R. § 3.309(e).  Some Veterans, who served in Vietnam or along the Demilitarized Zone in Korea between certain dates, are presumed exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  The Veteran does not allege, and records do not show, any service which would qualify him for the presumption of exposure.  Instead he argues actual exposure to benefit from the presumption of service connection.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to direct service connection, service treatment records show no diagnosis of diabetes or the initial onset of such during any period of active duty.  Records from the ARNG do demonstrate that the condition was first diagnosed when the Veteran was a member of that organization, but not during a period of active duty.  However, the Veteran alleges that his exposure to chemicals other than herbicides, especially benzene, directly resulted in his later development of diabetes.  

He has submitted no evidence in support of his bare July 2014 statement.  The record reflects no information or indication that chemical exposures of the type he reports are associated in any way with diabetes.  The only relevant evidence on this point is the Veteran's own allegation, and such is not competent evidence of a nexus.  The Veteran lacks the specialized knowledge and training to allow him to opine as to an etiological relationship between chemicals other than herbicides and diabetes.  He is not reporting an observed causal connection, or even citing research; he is reasoning and drawing his own conclusions based on unseen chemical and biological properties and processes.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Direct service connection is not warranted in the absence of any competent evidence showing or even indicating an actual relationship between service and diabetes.

Turning to secondary service connection, the Veteran is not service-connected for any psychiatric disorder, and has in fact been repeatedly denied entitlement to such.  Service connection as secondary to such cannot therefore be established. 

Finally, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  The Veteran alleges that he was exposed to herbicides while stationed on Okinawa, and therefore the presumption of service connection for type II diabetes for herbicide-exposed Veterans under 38 C.F.R. § 3.307 is applicable.  

In support of his allegation the Veteran has submitted an article from the Marine Times dated in July 2007 which cites a 1998 Board decision determining that a service member credibly reported that he had assisted in the mixing, storage, and use of Agent Orange on Okinawa during the Vietnam War.  In that case the serviceman reported that the herbicide was used for foliage control along the perimeters of the base camp.

Initially, the Board notes that its own decisions are not precedential; the undersigned is in no way bound by the prior decision by another Veterans Law Judge.  38 C.F.R. § 20.1303.  This case must stand on its own individual facts.

Here, the Veteran has alleged no more than that he was present on Okinawa, where he believes there is evidence of use of herbicides.  A January 2015 Agent Orange memorandum authored by the RO states that the Joint Services Records Research Center (JSRRC) was contacted to obtain documentation regarding the Veteran's allegations of exposure to Agent Orange while stationed in Okinawa, Japan.  The memorandum indicates that the response was negative; that there was no evidence that tactical herbicides were transported to, used, stored, or buried on Okinawa, Japan. 

In response to development requests initiated by the RO at the behest of the Board following the November 2013 remand, the Veteran has specified that his exposure was from equipment which had been in Vietnam and therefore exposed to herbicides.  He does not allege direct exposure to the chemicals, and in fact the appropriate records custodians have certified that tactical herbicides were not present or used on Okinawa while the Veteran was present.  

The Board finds that the evidence of record fails to show herbicide exposure triggering the presumption under 38 C.F.R. § 3.307.  The secondary exposure from equipment like uniforms, bags, tents, bedding, and weapons is too tenuous to support a finding of actual exposure.  This is not a situation where he alleges use of equipment actually involved in spraying or actually exposed to herbicides, as in the case of personnel flying in aircraft which have been demonstrably shown to have been heavily contaminated after spraying operations.  Instead, the equipment had merely been in Vietnam, with no showing or allegation of use or even storage under conditions which would have involved actual exposure to herbicides.  The Joint Services Records Research Center has certified that it has no record that any Veteran was exposed to herbicides based on contact with equipment used in Vietnam.  VA Adjudications Procedure Manual, M21-1MR, IV.ii.2.C.10.m.

Accordingly, service connection for diabetes mellitus, type II, based on herbicide exposure, is not warranted; the preponderance of evidence is against the claim.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


